        Case 4:20-mj-00054-CLR Document 9-2 Filed 06/16/20 Page 1 of 5



                                  ATTACHMENT B

                                   Things to be seized


      All evidence, fruits, and instrumentalities of violations of 7 U.S.C. § 2156, 18

U.S.C. § 371, and 18 U.S.C. § 1955(a), including:


       1.     All live or dead chickens (cockerels and roosters being male chickens

and hens being female chickens);

       2.     Any papers or membership cards showing affiliation or membership in

a game fowl-related organization;

       3.     Any papers or receipts showing participation in gambling in an

animal fighting venture, or attendance or parking at an animal fighting event;

       4.     Any photographs, film, video footage, audio recordings, books,

magazines, or writings that pertain to animal fighting or training,;

      5.      Registration papers or other materials showing ownership, possession

or transfer of animals, including bills of sale, pedigrees, breeding records, transport

documents, shipping records, certificates, receipts, and veterinary records;

      6.      Any records of financial accounts or transactions related to payment

for or proceeds from or related to animals, including account statements, deposits,

withdrawals, checks, debits, wire transfers, or other documents;

      7.      Any animal fighting records, including names and telephone numbers

of persons suspected of being animal fighters, and any rules, contracts, training logs

or other written agreements concerning the fighting of animals;

                                           31
       Case 4:20-mj-00054-CLR Document 9-2 Filed 06/16/20 Page 2 of 5



      8.     Any awards, trophies, plaques, or ribbons promoting or relating to

animal fighting;

      9.     All animal fighting paraphernalia, including: gaffs, long heels, short

heels, jaggers, bayonets, Texas Twisters, socket knives, long knives, short knives,

slashers, postizas, and scales;

      10.    Any animal carrying cases, pens, chains, or leads;

      11.    Drugs or supplements capable of being used to treat injured animals

or to enhance their performance; needles and syringes capable of being used for the

administration of such drugs; suture or surgical staple kits and other veterinary

supplies;

      12.    Any constructed enclosures or components of any pits or enclosures

capable of being used for the purpose of animal fighting, training animals for

fighting, or housing animals intended to be used for fighting, including any

carpeting or other materials used on the floor or walls of such enclosures;

      13.    Any animal carcasses located or buried on the property, or parts or

skins thereof;

      14.    Any flooring or wall components displaying evidence of blood,

feathers, or other animal matter;

      15.    Any utensils or weapons capable of being utilized in the killing of

animals, to include ropes, wire, guns, rifles, spent shotgun shells, spent bullet

cartridges; buckets, barrels, or other devices capable of being used to drown

animals; baseball bats, metal pipes, batteries, electrical wires and clips, knives;

                                         32
        Case 4:20-mj-00054-CLR Document 9-2 Filed 06/16/20 Page 3 of 5



and barrels, flammable substances, and other items capable of being used to burn

live or dead animals;

       16.    Any and all materials reflecting the destruction of evidence at that

location, including destroyed, damaged, or tampered with documents, flooring, wall

components, or other structures;

       17.    Soil, blood, feathers, animal skins and vegetation from the property to

be used for forensic testing;

       18.    Money associated with gambling bets, prizes or proceeds;

       19.    Money associated with event entry fees, concessions or sales of

cockfighting-related merchandise; and

      20.     For any computer or storage medium whose seizure is authorized by

this warrant (hereinafter, “computer”):

             a.    Evidence of who used, owned, or controlled the computer at the

      time the things described in this warrant were created, edited, or deleted,

      such as logs, registry entries, configuration files, saved usernames and

      passwords, documents, browsing history, user profiles, email, email contacts,

      “chat,” instant messaging logs, photographs, and correspondence;

             b.    Evidence of software that would allow others to control the

      computer, such as viruses, Trojan horses, and other forms of malicious

      software, as well as evidence of the presence or absence of security software

      designed to detect malicious software;

             c.    Evidence of the lack of such malicious software;

                                          33
       Case 4:20-mj-00054-CLR Document 9-2 Filed 06/16/20 Page 4 of 5



            d.     Evidence of the attachment to the computer of other storage

      Devices or similar containers for electronic evidence;

            e.     Evidence of counter-forensic programs (and associated data)

      that are designed to eliminate data from the computer;

            f.     Evidence of the times the computer was used;

            g.     Passwords, encryption keys, and other access Devices that may

      be necessary to access the computer;

            h.     Documentation and manuals that may be necessary to access

      the computer or to conduct a forensic examination of the computer;

            i.     Records of or information about Internet Protocol addresses

      used by the computer;

            j.     Records of or information about the computer’s Internet activity,

      including firewall logs, caches, browser history and cookies, “bookmarked” or

      “favorite” web pages, search terms that the user entered into any Internet

      search engine, and records of user-typed web addresses;

            k.     Contextual information necessary to understand the evidence

      described in this attachment.

      21.   In order to search for the items described above that may be

maintained in electronic media, law enforcement personnel are authorized to

search, copy, and image the device.

      22.   As used above, the terms “records” and “information” includes all

forms of creation or storage, including any form of computer or electronic storage

                                         34
        Case 4:20-mj-00054-CLR Document 9-2 Filed 06/16/20 Page 5 of 5



(such as hard disks or other media that can store data); any handmade form (such

as writing); any mechanical form (such as printing or typing); and any photographic

form (such as microfilm, microfiche, prints, slides, negatives, videotapes, motion

pictures, or photocopies).

      23.    The term “computer” includes all types of electronic, magnetic, optical,

electrochemical, or other high speed data processing Devices performing logical,

arithmetic, or storage functions, including desktop computers, notebook computers,

mobile phones, tablets, server computers, and network hardware.

      24.    The term “storage medium” includes any physical object upon which

computer data can be recorded. Examples include hard drives, RAM, flash memory,

CD-ROMs and DVDs, thumb and “flash” drives, SIM cards and other magnetic or

optical media.

       25.   For purposes of authentication at trial, the Government is authorized

to retain a digital copy of all seized information authorized by the Warrant for as

long as is necessary for authentication purposes.




                                         35
